Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
St. Joseph’s Medical Center, ) Date: January 30, 2009

)
Respondent, )
)

-Vv.- ) Docket No. C-08-296

) Decision No. CR1895
The Inspector General. )
)

DECISION

I sustain the determination of the Inspector General (I.G.) to impose a civil money penalty
of $50,000 against Respondent, St. Joseph’s Medical Center, based on Respondent’s
noncompliance with the Emergency Medical Treatment and Labor Act (EMTALA),
section 1867 of the Social Security Act (Act).

I. Background

Respondent is a hospital in Stockton, California. It participates in Medicare and has an
emergency medical department (emergency room). The emergency room is subject to the
requirements of EMTALA. On December 19, 2007, the I.G. notified Respondent that he
had determined that Respondent had failed to comply with pertinent EMTALA
requirements. The I.G. advised Respondent that, based on his determination of EMTALA
noncompliance, he had determined to impose a civil money penalty of $50,000 against
Respondent.

Respondent requested a hearing and the case was assigned to me for a hearing and a
decision. The parties completed discovery and filed pre-hearing exchanges, including the
written direct testimony of their proposed witnesses, pursuant to a pre-hearing order that I
issued. I scheduled an in-person hearing. In advance of the hearing the parties advised
me that they had agreed to try the case based on their written exchanges. Therefore, I
accepted final briefs from the parties in lieu of conducting an in-person hearing.
2

The I.G.’s pre-hearing exchange included 21 proposed exhibits which the I.G. identified
as I.G. Ex. 1 - LG. Ex. 21. The LG. attached an additional proposed exhibit to his final
brief, I.G. Ex. 22. Respondent’s pre-hearing exchange consisted of five proposed exhibits
which Respondent identified as P. Ex. 1 - P. Ex. 5.' Neither party objected to my
receiving any of the proposed exhibits into evidence and, so, I receive them.

II. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are whether:
1. Respondent contravened EMTALA; and

2. The I.G.’s determination to impose a $50,000 civil money penalty
against Respondent is reasonable.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading.

1. Respondent contravened the EMTALA requirement that it provide an
appropriate medical screening examination to an individual who
requested treatment at Respondent’s emergency room.

In relevant part EMTALA provides that:

In the case of a hospital that has a hospital emergency department, if any
individual . .. comes to the emergency department and a request is made on
the individual’s behalf for examination or treatment for a medical condition,
the hospital must provide for an appropriate medical screening examination
within the capability of the hospital’s emergency department... to
determine whether or not an emergency medical condition . . . exists.

Act, section 1867(a).

' Respondent’s exhibit identification of “P. E.x.” is based on its self-reference as
“Petitioner.” I am not changing this identification although I refer to Respondent as
“Respondent” and not “Petitioner” throughout this decision.
3

The L.G. bases its allegation that Respondent contravened this EMTALA requirement on
the care that Respondent provided, on the evening of December 29, 2001, to an individual
whom | identify as “AP.” The evidence presented by the I.G. establishes that AP waited
for about three hours at Respondent’s emergency room on the evening of December 29,
2001, without being examined by a physician to determine the reason for his complaints
and his medical signs. During that three-hour period, AP’s condition deteriorated
steadily. He manifested signs of a life-threatening emergency medical condition. AP’s
family repeatedly pleaded with Respondent’s emergency room staff to take notice of and
to address his problems. Their pleas were unavailing. Respondent’s staff did not begin to
deal with AP’s problems until AP had deteriorated irretrievably. Eventually, AP died.

AP was an elderly individual, aged 88, who was brought to Respondent’s emergency
room at 5:41 p.m. on the 29th by members of his family. AP’s daughter-in-law told the
emergency room registration clerk that AP was not feeling well and that his physician had
directed that he be brought to the emergency room. LG. Ex. 11, at 3; 1.G. Ex. 12, at 2.
AP’s complaints and possible problems were recorded on the emergency room log as
being “general weakness/possible stroke.” I.G. Ex. 13, at 2.

AP and his family members then went to the emergency room waiting area to await
examination and possible treatment. His condition appeared to be deteriorating and on
separate occasions his daughter-in-law and son reported at the registration window that
AP’s condition was getting worse and that he needed to be seen by a physician. I.G. Ex.
12, at 3; 1.G. Ex. 14, at4. At 7:06 p.m. on the 29th AP was called to meet with
Respondent’s triage nurse. I.G. Ex. 7, at 1. The triage nurse took AP’s blood pressure,
which was recorded at 107/44, his pulse, which was recorded at 55 beats per minute, and
his blood oxygenation level, which was recorded at 93 percent. I.G. Ex. 7, at 1. While
being seen by the triage nurse AP was noted by his family members as appearing to be
pale. 1.G. Ex. 11, at 3. On the triage form the triage nurse noted AP’s complaints as
including general weakness, decreased appetite, a swollen tongue since the previous day
(December 28, 2001), and slurred speech. I.G. Ex. 7, at 1. In fact, AP’s tongue had
swollen to the extent that AP was unable to speak, and the triage nurse was unable to take
his temperature due to the swelling. I.G. Ex. 12, at3. The triage nurse noted: “tongue
swollen is taking Naproxen.” I.G. Ex. 7, at 1.

The triage nurse classified AP as “routine” meaning, in effect, that he did not need to be
seen immediately by a physician. I.G. Ex. 7, at 1; 1.G. Ex. 15, at 3; see I.G. Ex 12, at 3.
The triage nurse told AP and his family to return to the waiting area and that someone
would call AP shortly. IG. Ex. 11, at 4; LG. Ex. 12, at 3.
4

AP’s condition appeared to deteriorate as he awaited an examination and treatment. He
complained of back pain, his lips began to turn blue, and he had trouble breathing. I.G.
Ex. 11, at 4; 1.G. Ex. 12, at 3-4. Several times members of AP’s family told Respondent’s
registration clerk that AP’s condition was deteriorating and that he needed to be seen by a
physician. I.G. Ex. 12, at 3-4. At around 8 p.m. on that evening, AP’s daughter-in-law
pushed through the door to the triage area and told the nurse that AP might be having a
eart attack. 1.G. Ex. 11, at 5. At about the same time, the registration clerk called the
nursing station and advised Respondent’s staff that AP’s family had reported that AP was
aving difficulty breathing. I.G. Ex. 7, at 3.

AP was taken to an examining room at about 8:15 p.m. The emergency room charge

nurse instructed a technician to put AP on a cardiac monitor and to administer oxygen to
im. I.G. Ex. 14, at 9. However, these instructions were not followed. I.G. Ex. 11, at 5-
6; LG. Ex. 12, at 4; LG. Ex. 14, at 9.

AP waited to be seen for about an additional one-half hour. At that point he began to
demonstrate serious breathing problems. I.G. Ex. 11, at 6. His family members ran to get
elp. A nurse came into the examining room at about 8:50 p.m., observed AP’s
condition, and declared a “code blue” situation, meaning that AP needed immediate
emergency medical attention. I.G. Ex. 7, at 4. A medical team arrived shortly thereafter
ut AP was in full cardiopulmonary arrest. I.G. Ex. 7, at 8. The team was unable to
resuscitate AP. He expired at 10:02 p.m. on December 29, 2001. I.G. Ex. 7, at 11.

The evidence offered by the I.G. is prima facie proof that Respondent failed to discharge
its duty to provide AP with the screening examination that is required by EMTALA to
identify the cause of his complaints and problems. AP failed to receive an examination
despite an obvious, progressive deterioration in his condition over a period of about three
hours and despite the many pleas by his family that Respondent’s staff attend to AP’s
problems.

Respondent acknowledges that its failure to provide AP with a screening examination
during the nearly three hours he waited at Respondent’s emergency room may have
comprised a negligent failure by its staff to attend to and treat AP. Respondent avers that
its failure to respond promptly to AP was triggered by a single event, the triage that
classified AP’s condition to be “routine.” Arguably, according to Respondent, that
classification was a negligent diagnosis of AP’s condition. But, it contends that its
negligence — if it was negligent — cannot be construed to be a violation of EMTALA.
Respondent’s closing brief at 1.
5

Respondent asserts that EMTALA is not a federal malpractice statute that makes hospitals
liable for all negligence that is committed in their emergency rooms. It contends that
negligent performance of triage is simply not an action that is within EMTALA’s
purview. Moreover, according to Respondent, it should not be held to have violated
EMTALA because there is no evidence in this case that it intended to withhold a
screening examination from AP. Although it may have negligently delayed in providing
such an examination, such delay was in the innocent context of the arguably negligent
classification made by its triage nurse and not a willful or deliberate withholding of care.
Respondent argues that, had its triage nurse assessed AP’s condition as being more
serious than routine, AP certainly would have received a screening examination timely. It
asserts that to hold it liable for failing to provide AP with a screening examination would
e to construe EMTALA as a strict liability statute because Respondent “did not perform
actions it otherwise would have performed but for the negligent classification of [AP] by
the nurse.” Respondent’s closing brief at 4. Respondent argues that there is no language
in EMTALA which imposes such an obligation on it.

Iam not persuaded by Respondent’s argument. To begin with, it is incorrect to
characterize what happened to AP as stemming solely from an arguably incorrect triage
assessment. The evidence supports a conclusion that Respondent’s staff grossly
neglected AP’s needs. That neglect was not limited to triage. The evidence proves that
Respondent’s staff was indifferent to AP and his problems — for about three hours —
despite being told repeatedly that AP was manifesting signs that any reasonable medical
professional should have construed potentially to be life-threatening. Certainly, the triage
assessment may have been a contributing factor to the staff’s failure to attend to AP. But,
it is evident that Respondent’s staff ignored AP and his family’s pleas for help despite
being told repeatedly that his condition was deteriorating. The staff failed to provide AP
with a screening examination even after being told that AP was having difficulty
breathing.

EMTALA does not excuse a hospital for failing to perform a screening examination
where that failure is the consequence of the hospital’s staff’s gross negligence.
EMTALA is unequivocal. A hospital must provide a screening examination to every
individual who comes to its emergency department requesting treatment. There is no
“negligence” exception to the law. Respondent’s failure to provide AP with a screening
examination comprises a violation of EMTALA.

Respondent relies on several United States Court of Appeals decisions which, it contends,
support its assertion that a negligent diagnosis is never a violation of EMTALA.
Principally, Respondent relies on the Ninth Circuit decision in Jackson v. East Bay Hosp.,
246 F.3d 1248 (9th Cir. 2001). But neither Jackson nor any of the other circuit court
decisions relied on by Respondent support its contention that a negligent failure to
6

provide a screening examination is exempt from EMTALA liability. Indeed, close
reading of these decisions supports my conclusion that negligent failure to provide a
screening examination is an EMTALA violation.

In Jackson, the Ninth Circuit defined the issue that it resolved as being:

whether a hospital violates ... [EMTALA] if it fails to diagnose the cause
of a patient’s emergency condition, but treats the symptoms identified, and
concludes that the patient has been stabilized.

246 F.3d at 1251-52.

The patient in Jackson was an individual who presented at a hospital’s emergency room
on several occasions complaining of a variety of symptoms. On each occasion he was
seen first by a triage nurse and then, subsequently, examined by a physician. The medical
staff who examined the patient determined that he was suffering from symptoms related
to a psychiatric disorder and they ordered care that was commensurate with their
diagnosis. The staff failed to identify the patient’s toxic reaction to an anti-psychotic
medication and that reaction ultimately led to the patient’s death.

The Ninth Circuit held that the hospital was not liable for violating EMTALA. It
concluded that a hospital satisfies EMTALA’s “appropriate medical screening”
requirement if it provides a patient with an examination comparable to that which is
offered to other patients presenting similar symptoms, “unless the examination is so
cursory that it is not designed to identify acute and severe symptoms” that alert the
examining physician to the need for immediate medical intervention. Jackson, 246 F.3d
at 1256.

The issue in Jackson is very different from that which is presented in this case and the
Ninth Circuit’s analysis is simply inapplicable to the present facts. Jackson addressed the
question of whether an arguably negligently performed screening examination is a
violation of EMTALA. The court concluded that it was not. What distinguishes this case
from Jackson is that AP never received a screening examination.

Other cases relied on by Respondent are distinguishable on the same basis. For example,
in Baker v. Adventist Health, Inc. et al., 260 F.3d 987 (9th Cir. 2001), the Ninth Circuit
held that a hospital was not liable for an EMTALA violation for having an outside
practitioner assist in providing a psychiatric assessment of a patient as part of a screening
examination. The court in Baker held that EMTALA does not require a hospital to rely
solely on in-house personnel to perform a screening examination, noting that the
screening examination requirement of EMTALA is limited to imposing on a hospital the
7

duty to perform an examination that is within the hospital’s capability. Thus, under
EMTALA, a hospital may rely on outside assistance to provide screening that is beyond
the hospital’s own capability and, under that circumstance, it is not liable under
EMTALA for arguable negligence in the performance of such an examination by an
outside provider.

But, in Baker, as with Jackson, a screening examination was performed. Baker,
therefore, has no bearing on a case such as this one where there was no screening
examination.

Similarly, in Marshall v. East Carroll Parish, 134 F.3d 319 (5th Cir. 1998), the United
States Court of Appeals for the Fifth Circuit held that under EMTALA an “appropriate
medical screening examination” is not judged by its proficiency in accurately diagnosing
a patient’s illness. Rather, the standard is whether the patient received an examination
that is comparable to that which is provided to other patients who suffer from the same
symptoms. Marshall involved a fifteen-year-old patient who received an arguably
inadequate screening that resulted in a misdiagnosis. She was unable to communicate
verbally, but the physician diagnosed her with a respiratory infection and discharged her.
It was later discovered that she was suffering from a cerebrovascular accident. 134 F.3d
321. The court sustained a finding of summary judgment for the defendant hospital,
holding that the screening examination given in that case was comparable to that which
the hospital gave to all of its patients. 134 F.3d 323. As with the other decisions relied
on by Respondent, Marshall is distinguishable from the present case. In Marshall what
was put at issue was the quality of a screening examination. That issue is not before me
because, in this case, no screening examination was ever provided to AP.

Respondent also cites Correa v. Hosp. San Francisco, 69 F.3d 1184, 1192-93 (1st Cir.
1995) to support the proposition that a faulty or negligent screening examination does not
contravene EMTALA. But, in fact, in Correa, the defendant hospital was found to have
violated EMTALA by failing to provide a screening examination to a patient. Indeed, the
facts of Correa are essentially on all fours with those of this case and actually support my
analysis of Respondent’s EMTALA violation.

In Correa, the patient arrived at the hospital emergency room complaining of dizziness,
nausea, and chest pain. She sat in the emergency room for more than two hours waiting
to be examined and finally, and in desperation, left the hospital to seek treatment
elsewhere. The First Circuit upheld a jury finding that the hospital’s negligent delay in
providing the patient with a screening examination was tantamount to a failure to perform
the examination.
8

Correa highlights the distinction between a faulty screening examination which, with
some exceptions, is not a basis for finding an EMTALA violation, and the failure to
provide one, which is an EMTALA violation in every case. Correa is an example of the
latter circumstance. Another example which highlights this distinction is Scruggs v.
Danville Reg’l Med. Ctr. Of Va., No. 4:08CV00005, 2008 WL 4168645 (W.D. Va. Sept.
5, 2008). Scruggs involved a patient who presented at an emergency room complaining
of symptoms including prolonged dry heaves over the previous two days. The triage
nurse determined the patient’s status to be “non-urgent” and, as a consequence, the
patient waited about eleven and one-half hours before being given a screening
examination. Shortly thereafter, the patient became unresponsive and went into cardiac
arrest.

The court in Scruggs held that these facts were sufficient to justify a trial on the issue of
whether the hospital violated EMTALA by delaying unreasonably the performance of a
screening examination. The court acknowledged that EMTALA does not guarantee a
patient that a screening examination will produce a correct diagnosis of the patient’s
medical condition. It agreed with the decisions in Jackson and in similar cases that
EMTALA is not a medical malpractice statute and that, consequently, negligent
performance of a screening examination is not necessarily a cause of action under
EMTALA.’ The court held, however, that EMTALA imposes an absolute duty on a
hospital to perform a screening examination. Triage is not a screening examination, nor
is negligently conducted triage an excuse for failing to perform a screening examination.
Consequently, the plaintiff had a viable cause of action to challenge the delay in
performing a screening examination even if that delay was caused by negligently
conducted triage.

Finally, Respondent argues that there exists no basis to find an EMTALA violation in this
case because the I.G. failed to prove that Respondent treated AP differently from other
patients in its emergency room. It asserts that there can be no EMTALA violation in the
absence of evidence that it applied screening criteria to AP that differed from those
applied to other, similar patients.

I find this argument to be without merit. None of the cases relied on by Respondent,

including Jackson, suggests that a hospital may avoid liability for an EMTALA violation
by claiming that it treated all of its emergency room patients equally poorly. The court in
Jackson held that a hospital cannot avoid the requirements of EMTALA by giving all of

? The district court in the Scruggs case is located in a State which is within the
jurisdiction of the Fourth Circuit United States Court of Appeals. The Fourth Circuit
follows the same rule as is stated in Jackson. Baber v. Hosp. Corp. Of Am., 977 F.2d 872
(4th Cir. 1992).
9

its patients examinations that are so cursory as to make it unlikely that significant medical
conditions will be diagnosed. But, more important, Respondent’s argument sidesteps the
fact that this case is not about the performance of an inadequate screening examination.
Here, no screening examination was performed. It is Respondent’s failure to provide a
screening examination that is the reason for its EMTALA liability and not the quality of
the care that it provided.

2. A civil money penalty of $50,000 is reasonable.

A participating hospital that violates EMTALA may be subject to a civil money penalty
of not more than $50,000 for each violation. Act, section 1867(d)(1)(A). The Secretary
of Health and Human Services has published regulations which establish the criteria for
determining the amount of a civil money penalty to be imposed for an EMTALA
violation. 42 C.F.R. §§ 1003.102(c)(1); 1003.106(a)(4)(i)-(vi); 1003.106(d)(1)-(5). The
regulations require consideration of the following factors:

* The degree of the Respondent’s culpability;

* The seriousness of the condition of the person seeking emergency medical
treatment;

+ Any other instances where the Respondent failed to provide care consistent with
the requirements of EMTALA;

* The Respondent’s financial condition;

+ The nature and circumstances of the violation; and

+ Such other matters as justice may require.
42 C.F.R. § 1003.106(a)(4)(i)-(vi). The regulations also describe when evidence relating
to these factors should be considered as aggravating or mitigating. 42 C.F.R. § 1003.106
(d)(1)-(5). Evidence must be construed to be aggravating where an individual presents

himself or herself to an emergency room with a condition that meets the definition of a
medical emergency.*

* A medical emergency is defined at 42 C.F.R. § 489.24 to include a condition
manifesting itself with symptoms of sufficient severity such that the absence of
immediate medical attention could reasonably be expected to: place the individual’s
health in jeopardy; cause serious impairment to bodily functions; or cause serious
dysfunction of any body organ. From the first moment that AP presented himself at
10

I have considered the evidence as it relates to these regulatory criteria. Respondent has
not offered evidence about its financial condition. Nor is there evidence showing any
prior history of EMTALA violations by Respondent. There is relevant evidence
addressing three of the regulatory factors: Respondent’s level of culpability for its
EMTALA violation; the nature and circumstances of Respondent’s violation; and, the
condition of AP at the time that he sought medical treatment. I find that such evidence
strongly supports a maximum civil money penalty of $50,000 even though there is no
evidence that Respondent committed previous EMTALA violations.

The failure to provide AP with a screening examination was shocking in light of the facts
that were known to Respondent’s staff on the evening of AP’s death. It should have been
obvious from the moment that AP presented himself at the emergency room that his
condition was grave and that he merited immediate and urgent attention by Respondent’s
staff.‘ Furthermore, the events that transpired on the evening of December 29, 2001
prove that Respondent’s staff botched horribly the care that they gave to AP. This was
not simply a case of a poorly performed triage as is asserted by Respondent. To the
contrary, the record of this case shows that the triage — which was by any measure
inadequate — was merely one of a constellation of massive failures by Respondent’s staff
to attend to and help AP. It is fair to characterize Respondent’s treatment of AP as
constituting a complete collapse of the system of care that it purported to offer emergency
patients. The evidence shows that, first, AP had to wait for more than an hour — despite
his complaints of extremely grave symptoms — to receive even cursory triage. Moreover,
over a period of about three hours, AP’s family repeatedly pled with Respondent’s staff to
attend to AP as his condition deteriorated. Their pleas fell on deaf ears. The insensitivity
of Respondent’s staff to AP’s condition continued even after AP was finally received into
the examining and treatment part of Respondent’s emergency room because even there,
he was denied the most basic care (oxygen and cardiac monitoring) that had been ordered
for him.

This evidence proves that Respondent manifests a high level of culpability for its neglect
of AP. But, there is more, and this additional evidence underscores both Respondent’s
culpability and the seriousness of its EMTALA violation. The evidence establishes that
the person performing triage at Respondent’s emergency room on the evening of

Respondent’s emergency room his condition clearly satisfied this definition. I.G. Ex. 18,
at 4.

* It is astonishing that the nurse who performed the triage failed to react to the fact
that AP’s tongue was so swollen that he could not speak. That sign in and of itself should
have signaled to the triage nurse that AP manifested a life-threatening condition which
could be interfering with his ability to breathe. I.G. Ex. 18, at 4.
11

December 29, 2001 was not qualified — under Respondent’s own criteria — to perform
triage. Respondent’s policy required persons performing triage to have six months of
emergency room experience and receive formal triage training before performing triage
assessments independently. I.G. Ex. 14, at 6. But, in this instance, the triage nurse — who
independently assessed AP — had neither the requisite experience nor the required formal
training. Id.

I find no mitigating evidence to be present in this case. This may have been the first
instance of an EMTALA violation by Respondent. But, if so, it is so egregious as to
merit a maximum civil money penalty in and of itself.

/s/
Steven T. Kessel
Administrative Law Judge
